Per Curiam.
This is a companion case of Stevenson v. Commonwealth, Record No. 761500, this day decided.
On July 27, 1976, a jury found the defendant, Howard Franklin Bittorf, guilty of second degree murder of Lillian M. Keller. The jury fixed his punishment at confinement in the state penitentiary for a period of 20 years, and he was sentenced accordingly.
The sole issue before us in this case is the same as the one in Stevenson, namely, whether the trial court erred in admitting into evidence a bloodstained shirt allegedly worn by the defendant’s companion, John Paul Stevenson, on the day of the homicide and in allowing testimony concerning scientific tests run on the shirt.
*454For the reasons stated in Stevenson, the judgment of the court below is reversed and the case is remanded for a new trial.

Reversed and remanded.